207 F.3d 907 (7th Cir. 2000)
Lee KNOWLIN,  Plaintiff-Appellant,v.Pat THOMPSON and Ed Michalek,  Defendants-Appellees.
No. 97-3463
In the  United States Court of Appeals  For the Seventh Circuit
Submitted November 30, 1999*Decided March 23, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 96-C-5--Charles N. Clevert, Judge.
Before Harlington Wood, Jr., Flaum, and Evans, Circuit  Judges.
Flaum, Circuit Judge.


1
Lee Knowlin, a Wisconsin  prisoner proceeding pro se, filed suit under 42  U.S.C. sec. 1983 seeking compensatory and  punitive damages against Arkansas law enforcement  officers for alleged violations of the Arkansas  Uniform Criminal Extradition Act ("UCEA"). The  district court dismissed Knowlin's complaint  without prejudice as barred by Heck v. Humphrey,  512 U.S. 477 (1994). For the reasons stated  below, we affirm.

Background

2
In reviewing the district court's dismissal, we  accept the allegations in the plaintiff's  complaint as true and draw all reasonable  inferences in favor of the plaintiff. See  Hernandez v. Joliet Police Dep't, 197 F.3d 256,  262 (7th Cir. 1999). In February 1992, the State  of Wisconsin released Knowlin on parole. After  violating the conditions of his parole, Knowlin  left Wisconsin. In February 1994, Knowlin was  arrested in Sherwood, Arkansas, for traffic violations. Shortly after Knowlin's arrest in  Arkansas, authorities there received a request  from the State of Wisconsin to hold him pending  a formal extradition request. Knowlin appeared  before an Arkansas judge on a detainer warrant on  February 15, 1994, and he informed the court that  he would not waive formal extradition procedures.  On February 28, 1994, the governor of Wisconsin  submitted a request for Knowlin's extradition to  the Arkansas governor. On March 10, 1994, the  Arkansas governor issued a certificate of  delivery, authorizing Knowlin's transfer to  Wisconsin under the terms of the UCEA. Under the  Arkansas UCEA, before Knowlin was surrendered to  Wisconsin authorities, he was to be informed of  the demand for his surrender, the charges against  him, and his right to an attorney. See Ark. Code  Ann. sec. 16-94-210. If Knowlin chose to test the  legality of the proposed extradition, he was to  be taken before a judge and allowed a reasonable  amount of time to apply for a writ of habeas  corpus, a proceeding in which the court could  establish Knowlin's identity and verify the  facial validity of the extradition papers. See  id. Knowlin, following through with his election  to oppose extradition, filed a pro se motion on  March 14, 1994, requesting that his extradition  proceedings be moved from the Sherwood Municipal  Court to the Arkansas Circuit Court, where he  could seek a habeas writ. On March 15, an  Arkansas judge transferred Knowlin's pending  extradition proceedings to the state's circuit  court, but before a hearing could be held on his  habeas application, the defendants, Sherwood law  enforcement officers Pat Thompson and Ed  Michalek,1 delivered him to Wisconsin agents.  After a parole revocation hearing, the State of  Wisconsin revoked Knowlin's parole and imprisoned  him. See Wisconsin ex rel. Knowlin v. Schwarz,  No. 95-2504, 1996 WL 266005, at *1 (Wis. Ct. App.  May 21, 1996).


3
Knowlin subsequently filed suit in the district  court under sec. 1983 against Thompson and  Michalek for surrendering him to Wisconsin  authorities without first permitting him to  pursue a habeas corpus action in an Arkansas  court to contest his extradition. Knowlin alleged  that his surrender prior to the disposition of  his habeas corpus action violated his federal  rights under the Fourteenth Amendment and the  UCEA.


4
The defendants moved to dismiss under Federal  Rule of Civil Procedure 12(b)(6), arguing that  Knowlin failed to state a claim upon which relief  could be granted and, alternatively, that they  were entitled to qualified immunity. Knowlin,  citing our decision in McBride v. Soos, 594 F.2d 610, 613 (7th Cir. 1979) (holding that a  complaint "which charges abuse of the extradition  power by noncompliance with applicable law states  a cause of action [under sec. 1983]"), argued  that he indeed stated a proper claim. The  district court rejected both proffered defenses.  Instead, the court concluded sua sponte that  Knowlin's claim was barred by Heck v. Humphrey,  512 U.S. 477 (1994), and its progeny.  Accordingly, the district court dismissed  Knowlin's complaint without prejudice.

Discussion

5
In the district court, Knowlin asserted that,  when the defendants delivered him to Wisconsin  authorities while his Arkansas habeas corpus  action remained pending, they violated his rights  under the Fourteenth Amendment and the UCEA. On  appeal, Knowlin has abandoned his Fourteenth  Amendment argument, and we therefore consider  only Knowlin's allegation that the defendants  violated the UCEA. We conclude, like the district court, that Knowlin's sec. 1983 claim is barred  by Heck.


6
Heck involved a sec. 1983 claim arising out of  alleged unlawful acts by state prosecutors and  police officers that had led to the plaintiff's  arrest, and ultimately his conviction. In  analyzing whether Heck's claim was cognizable  under sec. 1983, the Court analogized to the  common-law cause of action for malicious  prosecution, one element of which is the  termination of the prior criminal proceeding in  favor of the accused. The Supreme Court upheld  the dismissal of the suit, and it stated that if  a "judgment in favor of the plaintiff would  necessarily imply the invalidity of his  conviction or sentence . . . the [sec. 1983]  complaint must be dismissed unless the plaintiff  can demonstrate that the conviction or sentence  has already been invalidated." Id. at 487. This  rule stems not from exhaustion principles, but  from "the hoary principle that civil tort actions  are not appropriate vehicles for challenging the  validity of outstanding criminal judgments . . .  ." Id. at 486, 114 S. Ct. 2364.


7
The tort of malicious prosecution provides the  closest analogy again in this case, and thus  Knowlin cannot prevail in his claim based on the  denial of an opportunity to test the facial  validity of the extradition demand through habeas  proceedings absent a showing that he was not, in  fact, extraditable through proper procedures. It  is irrelevant that Knowlin, in his complaint,  alleges only that the defendants denied him a  procedure guaranteed by federal law; he does not  allege that he was innocent of the charges in the  demanding state or was otherwise not  extraditable. In Edwards v. Balisok, the Supreme  Court rejected the proposition that a claim  challenging only a procedural defect, not a  defective result, is always cognizable under sec.  1983 after Heck. 117 S. Ct. 1584, 1587-88 (1997).  Rather, Heck requires an inquiry into the nature  of the allegations and whether the entire claim  for damages would, if proven, necessarily imply  the invalidity of the conviction or sentence. Id. at 646-48, 117 S.Ct. at 1588.


8
In Antonelli v. Foster, 104 F.3d 899 (7th Cir.  1997), the plaintiff sought damages under sec.  1983, alleging that his detention pursuant to a  parole violator warrant was invalid because he  was not given a copy of the application for the  warrant. We held that the suit was barred by Heck  because the plaintiff had not proven that his  detention had been invalidated: "A suit for  damages for confinement pursuant to a warrant  would also be a suit for malicious prosecution,  . . . which can succeed only if the prosecution  fails, that is, only if the confinement is held  to be unlawful in the proper forum." Id. at 900  (citations omitted). So too, here, to establish  a sec. 1983 claim for monetary relief, including  a showing of damages, Knowlin will have to prove  that he suffered some deprivation of liberty  greater than that which he would have suffered  through extradition in full compliance with the  UCEA. That showing, in turn, would necessarily  imply the invalidity of his Wisconsin parole  revocation, which Heck instructs cannot be shown  through a sec. 1983 suit. Heck therefore bars the  instant suit.

Conclusion

9
For the reasons stated herein, the decision of  the district court is AFFIRMED.



Notes:


*
 After an examination of the briefs and the  record, we have concluded that oral argument is  unnecessary. Thus, the appeal is submitted on the  briefs and the record. See Fed. R. App. P.  34(a)(2).


1
 Knowlin also sued Sherwood police officer Leonard  Carver, but voluntarily dismissed the suit  against Carver because he was unable to effect  service against this third defendant. Although  Knowlin also alleged official capacity claims  against the defendants, he conceded in the  district court that he could not state such a  claim.